Citation Nr: 1612345	
Decision Date: 03/28/16    Archive Date: 04/07/16

DOCKET NO.  13-13 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for degenerative disc disease (DDD), lumbar spine, herniated nucleus pulposus (HNP) at L5-S1.  

2.  Entitlement to service connection for radiculopathy of the lower extremities, to include as secondary to service-connected disability of the lumbar spine, claimed as pain in the lower extremities.

3.  Entitlement to a total disability evaluation based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Marine Corps League




ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran had active service from February 1990 to October 1998.

This case comes before the Board of Veterans' Appeals (Board) on appeal of March 2010 and June 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In the March 2010 rating decision, the RO also denied entitlement to service connection for chronic mental disability.  The Veteran disagreed with that determination in a May 2010 Notice of Disagreement (NOD).  However, in an April 2013 rating decision, the RO granted this claim and assigned an evaluation of 100 percent for mood disorder with depressive features.  The Veteran has not appealed that determination.  Thus, this matter is not on appeal.  

The RO issued a rating decision in June 2013 that denied service connection for bilateral plantar fasciitis claimed as bilateral flat feet and left foot pain and entitlement to service connection for erectile dysfunction.  In that rating, the RO also continued 10 percent evaluations for left and right ankle sprains.  In September 2013, the Veteran submitted a timely NOD as to all four issues.  In an September 2013 letter, the RO acknowledged receipt of written disagreement.  As the RO has acknowledged receipt of the NOD, this situation is distinguishable from Manlincon v. West, 12 Vet. App. 238 (1999) (where an NOD had not been recognized).  As the record reflects that the NOD has been recognized and that additional action is pending, a remand of the issues pursuant to Manlincon is not warranted in this case.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks a disability evaluation in excess of 10 percent for disability of the lumbar spine.  He also seeks separate disability evaluations for radiculopathy of the lower extremities, claimed as pain in the lower extremities, secondary thereto. 

The Veteran was last afforded a VA examination in January 2013.  VA examination at that time reflected limited motion and pain.  Sensory, motor and neurological examination were normal.  

In September 2014, the Veteran was afforded a VA mental disorders examination.  Service connection for psychiatric disability has been granted, as secondary to the Veteran's lumbar spine disability.  This examination report reflects that the Veteran complained of increased back pain, with worsened depression.  

In a February 2016 Informal Hearing Presentation the Veteran's representative requested that the Veteran be afforded a new VA examination because over two years had passed since the last VA examination.  

When it is indicated that the severity of a service-connected disability has increased since the most recent rating examination, an additional examination is appropriate.  See Caffrey v. Brown, 6 Vet. App. 377 (1995); Green v. Derwinski, 1 Vet. App. 121 (1991).  However, in general, the Board is not required to remand an appealed disability benefit claim solely because of the passage of time since an otherwise adequate examination report was prepared.  VAOPGCPREC 11-95 (April 7, 1995).

The Veteran should be afforded another examination.  The September 2014 VA mental disorders examination report reflects increased low back pain.  This suggests that the Veteran's low back disability may have increased in severity since the January 2013 VA examination.  Accordingly, the claim is remanded.  

The Veteran obtains medical treatment through the Smyrna, Georgia Community Based Outpatient Clinic (CBOC) and the Atlanta, Georgia VA Medical Center (VAMC).  The latest records from these facilities are dated April 30, 2013.   Upon remand, any outstanding VA medical records should be sought.  See 38 U.S.C.A. § 5103A(c) (West 2014); Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).

As any decision with respect to the claims noted above may affect the claim for a TDIU, the claim for a TDIU is inextricably intertwined and therefore adjudication is deferred until adjudication of these claims.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).


Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain any VA medical records not currently associated with the claims file and associate them therewith, particularly any from the Atlanta VAMC and Smyrna CBOC dated after April 30, 2013.  Any negative search results should be noted in the record and communicated to the Veteran pursuant to 38 C.F.R. § 3.159(e).

2.  After the development directed above has been completed to the extent possible, schedule the Veteran for an appropriate VA examination, to include a complete physical examination, in order to determine the current severity of his service-connected degenerative disc disease of the lumbar spine.  Any tests deemed necessary should be conducted, and all clinical findings should be reported in detail.  The complete claims folder must be provided to the examiner for review in conjunction with the examination.  The examination report should specifically state the degree of disability present in the thoracolumbar spine and his current range of motion in this spinal segment and the presence or absence of unfavorable or favorable ankylosis.  Any neurological abnormalities associated with the service-connected low back disability, particularly of the lower extremities, should be discussed.  Attention is directed to the Veteran's complaints of numbness and pain in the lower extremities.

The extent of any weakened movement, excess fatigability and pain on use, should be described.  To the extent possible, the functional impairment due to weakened movement, excess fatigability, and pain on use should be assessed in terms of additional degrees of limitation of motion.  Range of motion studies should be conducted.

The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups, and, if feasible, express this in terms of additional degrees of limitation of motion on repeated use or during flare-ups.  If this is not feasible, the physician should so state and explain why.

The examiner should also provide information concerning the functional impairment that results from the lumbar spine and any associated neurological disabilities that may affect the ability to function and perform tasks in a work setting.

Any and all opinions must be accompanied by a complete rationale.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

3.  After the development requested above has been completed to the extent possible, the AOJ should again review the record and adjudicate the claims on appeal.  If any benefit sought on appeal remains denied, the appellant should be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto before this case is returned to the Board.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




